                                         Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 1 of 22




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     JAMES FABIAN,                                      CASE NO. 4:19-cv-00054-YGR
                                   6                   Plaintiff,
                                                                                            ORDER: (1) GRANTING MOTION FOR
                                   7             vs.                                        LEAVE TO EFFECT ALTERNATIVE
                                                                                            SERVICE; (2) GRANTING IN PART AND
                                   8     COLIN LEMAHIEU, ET. AL.,                           DENYING IN PART MOTION TO STRIKE
                                                                                            AFFIRMATIVE DEFENSES RAISED IN THE
                                   9                   Defendants.                          ANSWER; (3) DENYING MOTION TO
                                                                                            DISMISS FOR FORUM NON CONVENIENS
                                  10
                                                                                            Re: Dkt. Nos. 81, 84, 85
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff James Fabian brings this putative class action against defendants Nano f/k/a/
                                  14   RaiBlocks f/k/a Hieusys, LLC (“Nano”), Colin LeMahieu, Mica Busch, Zack Shapiro, and Troy
                                  15   Retzer (collectively, “Nano Defendants”) as well as B.G. Services SRL f/k/a BitGrail SRL f/k/a
                                  16   Webcoin Solutions (“BitGrail”) and Francesco “The Bomber” Firano (collectively “BitGrail
                                  17   Defendants”)1 for securities fraud and related claims in connection with defendants’ promotion of
                                  18   and statements regarding a cryptocurrency or digital asset referred to as NANO f/k/a RaiBlocks
                                  19   (“XRB” or “Nano Tokens”). (Dkt. No. 58 (“FAC”) at 1.)
                                  20          Now before the Court are the following motions: (1) Fabian’s motion for leave to effect
                                  21   alternative service (Dkt. No. 81); (2) Fabian’s motion to strike affirmative defenses raised in the
                                  22   Nano Defendants’ answer (Dkt. No. 84); and (3) the Nano Defendants’ motion to dismiss for
                                  23   forum non conveniens. (Dkt. No. 85)
                                  24          Having carefully reviewed the record, the papers submitted on each motion, and for the
                                  25   reasons set forth more fully below, the Court HEREBY ORDERS as follows: (1) motion for leave to
                                  26   effect alternative service is GRANTED; (2) the motion to strike affirmative defenses raised in Nano
                                  27   Defendants’ answer is GRANTED IN PART and DENIED IN PART; and (3) the motion to dismiss for
                                  28   forum non conveniens is DENIED.
                                            Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 2 of 22



                                       I.       RELEVANT BACKGROUND
                                   1

                                   2            In order to expedite the issuance of this Order, the Court incorporates the factual and

                                   3   procedural background from the prior order granting in part and denying in part the motion to

                                   4   dismiss. (Dkt. No. 66 at 2-11.)1 The Court only summarizes the relevant background since the

                                   5   issuance of the prior order. Thus:

                                   6            In response to the Court’s prior orders, the Nano Defendants filed their answer on October

                                   7   25, 2019. (Dkt. No. 70.) In the answer, the Nano Defendants raise ten affirmative defenses. (Id.)

                                   8            The Court and the parties conferred for a case management conference on November 18,

                                   9   2019, where the parties indicated their intention to bring the now pending motions. (Dkt. No. 80.)

                                  10   Upon the completion of the parties’ briefing, the Court vacated the motion hearings, (Dkt. Nos.

                                  11   89, 99) deciding that the motions were appropriate for resolution without oral argument. See Lake

                                  12   at Las Vegas Investors Group, Inc. v. Pacific Malibu Dev. Corp., 933 F.2d 724, 729 (9th Cir.
Northern District of California
 United States District Court




                                  13   1991).

                                  14   II.      MOTION FOR LEAVE TO EFFECT ALTERNATIVE SERVICE
                                  15            A.     Legal Standard
                                  16            Rule 4(f)(3) of the Federal Rules of Civil Procedure provides that “an individual . . . may

                                  17   be served at a place not within any judicial district of the United States . . . by other means not

                                  18   prohibited by international agreement, as the court orders.” Fed. R. Civ. P. 4(f)(3). Similarly, Rule

                                  19   4(h)(2) permits service of a corporation “at a place not within any judicial district of the United

                                  20   States, in any manner prescribed by Rule 4(f) for serving an individual, except personal delivery

                                  21   under (f)(2)(C)(i).” Fed. R. Civ. P. 4(h)(2).

                                  22            It is left “to the sound discretion of the district court the task of determining when the

                                  23   particularities and necessities of a given case require alternate service of process under Rule

                                  24   4(f)(3).” Rio Properties, Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1016 (9th Cir.2002). Service

                                  25   under Rule 4(f)(3) is “neither a last resort nor extraordinary relief.” Id. at 1015. To the contrary,

                                  26   “court-directed service under Rule 4(f)(3) is as favored as service available under Rule 4(f)(1) or

                                  27
                                                1
                                  28             See also Fabian v. LeMahieu, 4:19-cv-00054-YGR, 2019 WL 4918431, at *2-7 (N.D.
                                       Cal. Oct. 4, 2019).
                                                                                      2
                                         Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 3 of 22




                                   1   Rule 4(f)(2)” and “the advisory notes indicate the availability of alternate service of process under

                                   2   Rule 4(f)(3) without first attempting service by other means.” Id. To satisfy constitutional norms

                                   3   of due process, the alternative method of service must be “reasonably calculated, under all the

                                   4   circumstances, to apprise the interested parties of the action and afford them an opportunity to

                                   5   present their objections.” Id. at 1016. In other words, “‘service under Rule 4(f)(3) must be (1)

                                   6   directed by the court; and (2) not prohibited by international agreement. No other limitations are

                                   7   evident from the text.’” Id. at 1014. In applying Rule 4(f)(3), “trial courts have authorized a wide

                                   8   variety of alternative methods of service including publication, ordinary mail, mail to the

                                   9   defendant's last known address, delivery to the defendant's attorney, telex, and most recently,

                                  10   email.” Id. at 1016 (collecting cases).

                                  11          B.        Analysis
                                  12          Fabian requests service on the BitGrail Defendants, Firano’s counsel, and the BitGrail
Northern District of California
 United States District Court




                                  13   Defendants’ bankruptcy trustee via mail, email, and social media. The Court addresses the three

                                  14   issues raised by Fabian, namely that: (1) service on the BitGrail Defendants’ bankruptcy trustee

                                  15   and Firano’s counsel in Italy – in addition to service on the BitGrail Defendants themselves – is

                                  16   appropriate; (2) the proposed methods of service – by mail, by electronic mail, and social media –

                                  17   are not prohibited by international agreement; and (3) the proposed methods of alternative service

                                  18   are reasonably calculated to provide the BitGrail Defendants with notice of this action and afford

                                  19   them the opportunity to present their objections to the charges against them. The Nano

                                  20   Defendants filed no response to this motion. The Court addresses each of these three arguments

                                  21   in turn below.

                                  22                    1.    Additional Service on the Bankruptcy Trustee and Counsel.
                                  23          Based on a review of the record, the Court concludes that additional service on the

                                  24   BitGrail’s bankruptcy trustee and Firano’s counsel in Italy is appropriate in this matter. As the

                                  25   record demonstrates, Firano’s counsel in Italy, Francesco Ballati, remains in contact with Firano.

                                  26   (See generally Dkt. No. 81-5.) Moreover, Ballati’s response – that communications about this

                                  27   action should be sent to the bankruptcy trustee – indicates that service upon the bankruptcy trustee

                                  28   is appropriate. (Id.) “[T]rial courts have authorized a wide variety of alternative methods of
                                                                                         3
                                         Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 4 of 22




                                   1   service including . . . delivery to the defendant's attorney.” Rio Props., 284 F.3d at 1016. Indeed,

                                   2   “courts around the country have found that service upon a foreign defendant through counsel is

                                   3   appropriate to prevent further delays in litigation.” Knit With v. Knitting Fever, Inc., No. 08-cv-

                                   4   4221 (RLB), 2010 WL 4977944, at *4 (E.D. Pa. Dec. 7, 2010) (collecting cases).

                                   5           Thus, service on the BitGrail Defendants by providing the service documents to Ballati and

                                   6   the Bankruptcy Trustees and requesting that the documents be forwarded to Firano is appropriate.

                                   7                   2.      Proposed Methods of Service Are Not Prohibited by International
                                                               Agreement
                                   8

                                   9           Here, the Court concludes that service via mail, electronic mail, and social media are

                                  10   appropriate. First, it is well established that service by mail to Italian based parties is appropriate.

                                  11   “Both the Ninth Circuit and California courts have held that Article 10(a) of the Hague

                                  12   Convention allows service of process by mail, so long as the country in which service is being
Northern District of California
 United States District Court




                                  13   effected does not object.” Bondanelli v. Ocean Park SRL, No. CV 12-07724 GAF (SSx), 2013 WL

                                  14   12139129, at *1 (C.D. Cal. Oct. 7, 2013) (citing Brockmeyer v. May, 383 F.3d 798, 801–02 (9th

                                  15   Cir. 2004)). “Italy has not objected” to Article 10(a). Bondanelli, 2013 WL 12139129, at *1.

                                  16   Moreover, Italy explicitly permits service of process by mail. See United States Department of

                                  17   State, Judicial Assistance Country Information: Italy (last updated Nov. 15, 2013). In light of the

                                  18   foregoing, numerous other courts have found service of process by mail to be accepted in Italy.

                                  19   See Bondanelli, 2013 WL 12139129, at *1 (collecting cases).

                                  20           As to authorization of service in this jurisdiction, “the determination of whether Plaintiff

                                  21   properly served the Summons and Complaint will be made applying the California Code of Civil

                                  22   Procedure.” Id. at *2. These requirements include mailing via first-class mail or airmail, postage

                                  23   prepaid, requiring or requesting a return receipt. See Cal. Code Civ. Proc. § 415.40. Thus, with

                                  24   regard to service by mail, the Court finds that service is not prohibited by international agreement.

                                  25           Second, with regards to service via electronic mail and social media, courts have found

                                  26   such service not prohibited by international agreement and have approved of such service in the

                                  27   court’s discretion. “[T]rial courts have authorized a wide variety of alternative methods of service

                                  28   including . . . email.” Rio Properties, Inc., 284 F.3d at 1018 (citations omitted). And courts in this
                                                                                           4
                                         Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 5 of 22




                                   1   district have authorized service of process by social media. See, e.g., St. Francis Assisi v. Kuwait

                                   2   Fin. House, No. 3:16-cv-3240 (LB), 2016 WL 5725002, at *2 (N.D. Cal. Sep. 30, 2016)

                                   3   (discussing decision to grant “service by email, Facebook, and LinkedIn because notice through

                                   4   these accounts was reasonably calculated to notify the defendant of the pendency of the action and

                                   5   was not prohibited by international agreement”); UBS Fin. Servs. v. Berger, No. 13-cv-03770

                                   6   (LB), 2014 WL 12643321, at *2 (N.D. Cal. Apr. 24, 2014) (recounting court’s decision to

                                   7   authorize service via defendant’s “gmail address and through LinkedIn’s ‘InMail’ feature”);

                                   8   Tatung Co. v. Shu Tze Hsu, SA CV 13-1743-DOC (ANx), 2015 WL 11089492, at *2 (C.D. Cal.

                                   9   May 18, 2015) (“Courts routinely authorize email service under Rule 4(f)(3)”) (citing cases).

                                  10   Here, the Court concludes that neither service method is prohibited by international agreement.

                                  11   Moreover, the Court exercises its discretion to permit such methods of service in this matter.

                                  12   Thus, the court finds that service by email and social media – coupled with service by mail – are
Northern District of California
 United States District Court




                                  13   appropriate here and are not prohibited by international agreement.

                                  14                  3.      Proposed Methods of Service Are Reasonably Calculated to Provide the
                                                              BitGrail Defendants with Notice of this Action
                                  15

                                  16          Finally, the Court concludes that the proposed methods of service are reasonably

                                  17   calculated to provide the BitGrail defendants with notice of this action. Rule 4 is “flexible rule

                                  18   that should be liberally construed so long as a party receives sufficient notice of the complaint.”

                                  19   United Food & Commercial WorkersUnion v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir.

                                  20   1984)). Here, in light of the facts that: service is being made personally on Firano, that Ballati

                                  21   confirmed in October 2019 that he continues to represent Firano, that Ballati indicated that

                                  22   documents regarding this action should be forwarded to the bankruptcy trustee, and that service is

                                  23   being made on the BitGrail Defendants via several methods, the Court concludes that, under the

                                  24   circumstances, the methods are reasonably calculated to provide notice to the BitGrail defendants

                                  25   and afford them an opportunity to present their objections.

                                  26          Accordingly, in light of the foregoing analysis, the Court GRANTS the motion for leave to

                                  27   effect alternative service as requested in the motion.

                                  28
                                                                                         5
                                         Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 6 of 22



                                       III.   MOTION TO STRIKE AFFIRMATIVE DEFENSES RAISED IN THE ANSWER
                                   1
                                              A.      Legal Standards
                                   2

                                   3          Rule 12(f) allows a court to strike “redundant, immaterial, impertinent, or scandalous

                                   4   matter” from a pleading. A court may grant a motion to strike where “the matter to be stricken

                                   5   clearly could have no possible bearing on the subject of the litigation.” In re Arris Cable Modem

                                   6   Consumer Litig., No. 17-CV-01834-LHK, 2018 WL 288085, at *5 (N.D. Cal. Jan. 4, 2018). The

                                   7   purpose of a Rule 12(f) motion is to “avoid the expenditure of time and money that must arise

                                   8   from litigating spurious issues by dispensing with those issues prior to trial.” Sydney-Vinstein v.

                                   9   A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983).

                                  10          Further, because Rule 12(f) motions are disfavored, “courts often require a showing of

                                  11   prejudice by the moving party before granting the requested relief.” Sanchez v. City of Fresno,

                                  12   914 F. Supp. 2d 1079, 1122 (E.D. Cal. 2012) (quoting Cal. Dep't of Toxic Substances Control v.
Northern District of California
 United States District Court




                                  13   Alco Pac., Inc., 217 F. Supp. 2d 1028, 1033 (C.D. Cal. 2002)). “If there is any doubt whether the

                                  14   portion to be stricken might bear on an issue in the litigation, the court should deny the motion.”

                                  15   Holmes v. Elec. Document Processing, Inc., 966 F. Supp. 2d 925, 930 (N.D. Cal. 2013) (quoting

                                  16   Platte Anchor Bolt, Inc. v. IHI, Inc., 352 F. Supp. 2d 1048, 1057 (N.D. Cal. 2004)). It is within

                                  17   the sound discretion of the district court whether to grant a motion to strike. See Whittlestone, Inc.

                                  18   v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (citing Nurse v. United States, 226 F.3d

                                  19   996, 1000 (9th Cir. 2000)).

                                  20          “The key to determining the sufficiency of pleading an affirmative defense is whether it

                                  21   gives plaintiff fair notice of the defense.” G & G Closed Circuit Events, LLC v. Nguyen, No. 10-

                                  22   CV-00168-LHK, 2010 WL 3749284, at *1 (N.D. Cal. Sept. 23, 2010) (quoting Wyshak v. City

                                  23   Nat. Bank, 607 F.2d 824, 827 (9th Cir.1979)). “What constitutes fair notice depends on the

                                  24   particular defense in question.” G &G, 2010 WL 3749284, at *1 (quoting 5C Charles Alan

                                  25   Wright & Arthur R. Miller, Federal Practice and Procedure § 1381, at 410 (3d ed.2004)). “While

                                  26   a defense need not include extensive factual allegations in order to give fair notice . . . bare

                                  27   statements reciting mere legal conclusions may not be sufficient.” G &G, 2010 WL 3749284, at

                                  28   *1 (internal citations omitted). “Because motions to strike a defense as insufficient are disfavored,
                                                                                          6
                                         Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 7 of 22




                                   1   they ‘will not be granted if the insufficiency of the defense is not clearly apparent.’” Id. (quoting

                                   2   5C Wright & Miller § 1381, at 428).

                                   3            B.     Analysis
                                   4            Fabian moves to strike all of the affirmative defenses raised in the Nano Defendants’

                                   5   answer, including the reservation to add further affirmative defenses. Given the breadth of the

                                   6   motion, the Court considered sanctioning Fabian for the filing of a frivolous motion which did not

                                   7   meet the basic standards of such a disfavored motion. Not surprisingly, the Nano Defendants

                                   8   oppose the request to strike the defenses. Fabian is hereby warned that the Court will deal with

                                   9   any such similar filings in the future summarily and may sua sponte inquire on the

                                  10   appropriateness of sanctions. Counsel should know better than to overburden courts without

                                  11   cause. All of this could have been easily accomplished through written discovery. Similarly, the

                                  12   Nano Defendants should not haphazardly include affirmative defenses without a legitimate legal
Northern District of California
 United States District Court




                                  13   basis.

                                  14            The Court addresses each ground in turn below. Thus:

                                  15            First Affirmative Defense: Failure to State a Claim. GRANTED. “Failure to state a claim is

                                  16   not a proper affirmative defense but, rather, asserts a defect in [plaintiff’s] prima facie case.”

                                  17   Barnes v. AT&T Pension Ben. Plan-Nonbargained Program, 718 F. Supp. 2d 1167, 1174 (N.D.

                                  18   Cal. 2010). See also id. (“[D]espite its inclusion in Civil Form 30, failure to state a claim under

                                  19   Rule 12(b)(6) is more properly brought as a motion and not an affirmative defense.”); G &G, 2010

                                  20   WL 3749284, at *1 (“The following affirmative defenses are merely denials of the allegations and

                                  21   claims set forth in the Complaint: . . . failure to state a claim[.]”). Moreover, the Court notes that

                                  22   it has now dealt with two prior motions to dismiss from the Nano Defendants and have addressed

                                  23   similar arguments regarding Fabian’s failure to state a claim. (See Dkt. Nos. 56, 66.) Thus, this

                                  24   affirmative defense is appropriately stricken but was quite unnecessary for purposes of a motion.

                                  25            Second Affirmative Defense: Contributory Negligence/Comparative Fault. DENIED. At

                                  26   this stage, prior to discovery, such a defense is appropriately maintained. This is so where the

                                  27

                                  28
                                                                                          7
                                         Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 8 of 22




                                   1   Court has made no formal holding as the choice of law in this class action.2 Moreover, the Court

                                   2   concludes that while the factual details in the answer are scant, such details are sufficient where

                                   3   the lack of greater detail can be remedied through the formal discovery process. See Figueroa v.

                                   4   Baja Fresh Westlake Vill., Inc., No. 12-cv-769-GHK-SPX, 2012 WL 2373254, at *2 (C.D. Cal.

                                   5   May 24, 2012) (“[P]laintiff’s Motion is DENIED inasmuch as it relies on the factual insufficiency

                                   6   of the defenses asserted.”); see also Diaz v. Alternative Recovery Mgmt., No. 12-cv- 1742-MMA-

                                   7   BGS, 2013 WL 1942198, at *2 (S.D. Cal. May 8, 2013) (“Any lack of factual detail in these

                                   8   defenses may be remedied through the formal discovery process, as is done in the vast majority of

                                   9   cases.”). Thus, the Court declines to strike this affirmative defense.

                                  10          Third Affirmative Defense: Failure to Mitigate. DENIED. Courts routinely permit parties to

                                  11   plead a failure to mitigate defense without specific factual allegations prior to the conclusion of

                                  12   discovery. See Bd. Of Trs. Of San Diego Elec. Pension Trust v. Bigley, Elec., Inc., No. 07–cv–
Northern District of California
 United States District Court




                                  13   634–IEG (LSP), 2007 WL 2070355, at *3 (S.D. Cal. July 12, 2007) (collecting cases) (“A handful

                                  14   of courts have been confronted with the issue of whether a defendant’s mere allegation that

                                  15   ‘plaintiff failed to mitigate damages’ is sufficient under the pleading requirements of Rule 8.

                                  16   These courts have typically held that a generalized statement, such as the one used in the instant

                                  17   case, meets defendant’s pleading burden with respect to the affirmative defense of damage

                                  18   mitigation.”); accord Nomadix, Inc. v. Guest-Tek Interactive Entm’t LTD., No. 2:16-CV-08033,

                                  19   2017 WL 7275391, at *7 (C.D. Cal. Nov. 30, 2017); Horton v. NeoStrata Co. Inc., No. 3:16-cv-

                                  20   02189-AJB-JLB, 2017 WL 2721977, at *12 (S.D. Cal. June 22, 2017) (“The Court finds that this

                                  21   same analysis applies . . . . Thus, as the discovery cut-off date is set for February 6, 2018, the

                                  22   Court cannot say at this juncture that other facts may not come to light later down the road. Thus,

                                  23   Plaintiffs’ motion to strike 24 Seven Defendants’ sixth [unclean hands], eighteenth [failure to

                                  24   mitigate], nineteenth [contribution by Plaintiffs’ own acts], and twenty-first [willfulness]

                                  25   affirmative defenses is DENIED.”); Lexington Ins. Co. v. Energetic Lath & Plaster, Inc., No.

                                  26   2:15-cv-00861-KJM, 2015 WL 5436784, at *13 (E.D. Cal. Sept. 15, 2015); Ganley v. Cty. of San

                                  27
                                              2
                                  28              The Court highlights that the Nano Defendants concede that, should California law apply
                                       to this class action, such a defense is not recognized under California law.
                                                                                          8
                                         Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 9 of 22




                                   1   Mateo, No. 3:06-CV-03923, 2007 WL 902551, at *6 (N.D. Cal. Mar. 22, 2007) (“Although no

                                   2   case law from this district or circuit is available, several courts have held that ‘where discovery

                                   3   has barely begun, the failure to mitigate defense is sufficiently pled without additional facts.’ . . . .

                                   4   This reasoning is persuasive here because discovery has just begun, Plaintiff has been put on

                                   5   notice of the defense, and the possibility remains that additional facts may be alleged that would

                                   6   support the affirmative defense of mitigation. Therefore, the defense may be supported by

                                   7   additional, as of yet undiscovered facts, and will not be stricken.”). Thus, the Court declines to

                                   8   strike this affirmative defense.

                                   9           Fourth Affirmative Defense: Assumption of Risks. DENIED. While the Court concluded

                                  10   that Fabian alleged sufficient facts to state a claim, including that the Nano Defendants owed a

                                  11   duty to Fabian, there has been no merits determination on this issue. Fabian otherwise provides no

                                  12   basis for the striking of this affirmative defense. Thus, the Court declines to strike this affirmative
Northern District of California
 United States District Court




                                  13   defense.

                                  14           Fifth Affirmative Defense: Set-Off. DENIED. Although the allegations in the answer are

                                  15   bare, the Court finds that they sufficiently plead sufficient facts as to any “set-off” affirmative

                                  16   defense. Thus, the Court declines to strike this affirmative defense.

                                  17           Sixth Affirmative Defense: Apportionment. DENIED. As the Nano Defendants point out,

                                  18   courts in this district note that apportionment is applicable in negligence and intentional tort

                                  19   actions. See Izett v. Crown Asset Mgmt., LLC, No. 18-cv-05224-EMC, 2018 WL 6592442, at *3

                                  20   (N.D. Cal. Dec. 14, 2018) (“Courts have held that affirmative defenses like apportionment and

                                  21   equitable indemnity ‘while applicable in negligence and intentional tort actions, have no relation

                                  22   to . . . FDCPA or RFDCPA claims‘ like those asserted in Plaintiff’s complaint.”); Perez v. Gordon

                                  23   & Wong Law Grp., P.C., No. 11-cv-03323-LHK, 2012 WL 1029425, at *11 (N.D. Cal. Mar. 26,

                                  24   2012) (“Finally, the Court concludes that Defendants’ ninth (apportionment) and eleventh

                                  25   (equitable indemnity) affirmative defenses, while applicable in negligence and intentional tort

                                  26   actions, have no relation to the FDCPA or RFDCPA claims asserted in Plaintiff’s Complaint.”).

                                  27   Thus, the Court declines to strike this affirmative defense.

                                  28
                                                                                           9
                                        Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 10 of 22




                                   1          Seventh Affirmative Defense: Current Law Prohibits Plaintiff’s Claims. GRANTED. This

                                   2   affirmative defense appears to be another way of stating that Fabian has failed to state a claim.

                                   3   See, e.g., Minns v. Advanced Clinical Emp’t Staffing, LLC., No. 13–cv–03249–SI, 2014 WL

                                   4   5826984, at *3 (N.D. Cal. Nov. 10, 2014) (striking multiple affirmative defenses as “not proper

                                   5   affirmative defense” after concluding that each were “just different ways of saying that plaintiffs

                                   6   have failed to state a claim for relief”). The Court has already concluded that such a defense is not

                                   7   technically an affirmative defense. Moreover, while the Nano Defendants aver that the Italian

                                   8   bankruptcy proceedings may prohibit Fabian’s claims, they fail to elaborate on how such

                                   9   proceedings would impact the claims here. Thus, this affirmative defense is appropriately

                                  10   stricken.

                                  11          Eighth Affirmative Defense: Laches. DENIED. Although the allegations in the answer are

                                  12   bare, the Court finds that they sufficiently put Fabian on notice of the “laches” affirmative
Northern District of California
 United States District Court




                                  13   defense. Thus, the Court declines to strike this affirmative defense.

                                  14          Ninth Affirmative Defense: Supervening Cause. GRANTED. The Court concludes that the

                                  15   “supervening cause” affirmative defense lacks sufficient allegations to place Fabian on notice.

                                  16   See, e.g., J & J Sports Prods. v. Mendoza-Govan, No. C 10-05123 WHA, 2011 WL 1544886, at

                                  17   *4 (N.D. Cal. Apr. 25, 2011) (“Defendant does not indicate who, besides defendant, may have

                                  18   caused plaintiff’s damages. In addition, she does not indicate what conduct by plaintiff or third

                                  19   parties allegedly caused the damages.”) (citing G &G, 2010 WL 3749284, at *2 (finding the

                                  20   defense of “superseding acts of third persons” to be insufficiently pled because the defendants did

                                  21   not identify any superseding acts of third persons)). Thus, this affirmative defense is appropriately

                                  22   stricken.

                                  23          Tenth Affirmative Defense: Indemnification / Innocence. GRANTED. First, as Fabian

                                  24   highlights, “Indemnification is not an affirmative defense, ‘but rather a claim that must be pleaded

                                  25   and proved.’” G & G Closed Circuit Events, LLC v. Nguyen, No. 10-CV-05718, 2011 WL

                                  26   6293922, at *3 (N.D. Cal. Dec. 15, 2011) (quoting J & J Sports Prods. v. Vizcarra, No. 11-1151

                                  27   SC, 2011 WL 4501318, at *3 (N.D. Cal, Sep. 27, 2011) (“If Defendants believe they are entitled

                                  28   to indemnification by Direct TV, then they must bring an action against Direct TV. Accordingly,
                                                                                        10
                                        Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 11 of 22




                                   1   the Court strikes Defendants’ second and fifth affirmative defenses with prejudice.”)). Second, the

                                   2   Court cannot otherwise determine how an “innocence” affirmative defense is anything other than a

                                   3   general denial defense. The Nano Defendants fail to provide any authority demonstrating the

                                   4   appropriateness of this affirmative defense. Thus, this affirmative defense is appropriately

                                   5   stricken.

                                   6          Additional Affirmative Defense: Reservation to Add Affirmative Defenses. DENIED.

                                   7   Fabian seeks to strike a reservation to add affirmative defenses. Thus, the Court declines to strike

                                   8   this reservation, which is not, by definition, an affirmative defense.

                                   9          Accordingly, the motion to strike affirmative defenses raised in the Nano Defendants’

                                  10   answer is GRANTED IN PART and DENIED IN PART.

                                  11   IV.    MOTION TO DISMISS FOR FORUM NON CONVENIENS3
                                  12          A.      Legal Standard
Northern District of California
 United States District Court




                                  13          “Dismissal pursuant to the doctrine of forum non conveniens is a ‘drastic exercise of the

                                  14   court’s inherent power’ and one that is ‘an exceptional tool to be employed sparingly . . . ‘The

                                  15   mere fact that a case involves conduct or plaintiffs from overseas is not enough for dismissal . . . A

                                  16   defendant must show that the chosen forum results in ‘oppressiveness and vexation . . . out of

                                  17   proportion to the Plaintiff’s convenience.’” Kedkad v. Microsoft Corp., Inc., No. C13-0141-THE,

                                  18   2013 WL 5945807, at *2 (N.D. Cal. Nov 4, 2013); see also Ridgway v. Phillips, 383 F. Supp. 3d

                                  19   938, 948-49 (N.D. Cal. 2019) (defendants must make a clear showing of facts establishing that

                                  20   litigating in this forum is so “oppressive and vexatious” as to be “out of proportion to plaintiff’s

                                  21   convenience.”).

                                  22

                                  23          3
                                                 The parties have filed several ancillary requests and objections with regards to evidence
                                  24   in support of the motion to dismiss for forum non conveniens. First, Fabian’s request for judicial
                                       notice of the deposition transcript of LeMahieu. (Dkt. No. 101.) That request is DENIED, as
                                  25   deposition transcripts are not properly subject to judicial notice by Courts. See Warwick v. Bank
                                       of New York Mellon, No. CV 15-3343, 2016 WL 2997166, at *11 (C.D. Cal. May 23, 2016);
                                  26   Hernandez v. Santa Clara Cty. Sheriff's Dep't, No. 06-CV-6977, 2009 WL 1537877, at *1 n.1
                                       (N.D. Cal. June 2, 2009). The Court does consider the evidence in so far as it constitutes
                                  27   admissions by LeMahieu under Federal Rule of Evidence 801. Second, Fabian objects to the
                                       evidence submitted by the Nano Defendants in connection with the reply. (Dkt. Nos. 95
                                  28   (objections), 98 (opposition).) Having reviewed the briefing and the arguments therein, these
                                       objections are OVERRULED.
                                                                                         11
                                        Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 12 of 22




                                   1           “To prevail on a motion to dismiss based on forum non conveniens, a defendant bears the

                                   2   burden of demonstrating: (1) the adequacy of the alternative forum and (2) that the balance of

                                   3   private and public interest factors favors dismissal . . . . A forum non conveniens determination is

                                   4   committed to the sound discretion of the district court.” Kedkad, 2013 WL 5945807, at *2

                                   5   (internal citations and quotation marks omitted). See also Piper Aircraft Co. v. Reyno, 454 U.S.

                                   6   235, 247-52 (1981). “In a motion to dismiss on the ground of forum non conveniens, the burden

                                   7   of proving an alternative forum is the defendant’s and . . . the remedy must be clear before the case

                                   8   will be dismissed.” Cheng v. Boeing Co., 708 F.2d 1406, 1411 (9th Cir. 1983), cert. denied, 464

                                   9   U.S. 101 (1983). “In carrying this burden, [a defendant] must provide sufficient information to

                                  10   enable the district court to balance the parties’ interests.” Contact Lumber Co. v. P.T. Moges

                                  11   Shipping Co., 918 F.2d 1446, 1449 (9th Cir. 1990). This standard requires a “clear showing of

                                  12   facts.” Carijano v. Occidental Petroleum Corp., 643 F.3d 1216, 1236 (9th Cir. 2011).
Northern District of California
 United States District Court




                                  13           “[U]nless the balance [of conveniences] is strongly in favor of the defendant, the plaintiff’s

                                  14   choice of forum should rarely be disturbed.” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947).

                                  15   “When the home forum has been chosen, it is reasonable to assume that this choice is convenient.

                                  16   When the plaintiff is foreign, however, this assumption is much less reasonable.” Piper Aircraft

                                  17   Co., 454 U.S. at 255-56. Further, “the greater the degree of deference to which the plaintiff’s

                                  18   choice of forum is entitled, the stronger a showing of inconvenience the defendant must make to

                                  19   prevail in securing forum non conveniens dismissal.” Iragorri v. United Technologies Corp., 274

                                  20   F.3d 65, 74 (2d Cir. 2001). “Although great weigh is generally accorded plaintiff’s choice of

                                  21   forum, when an individual . . . represents a class, the named plaintiff’s choice of forum is given

                                  22   less weight.” Hendricks v. StarKist, Case No. 13-cv-729-YGR, 2014 WL 1245880, at *2 (N.D.

                                  23   Cal. Mar. 25, 2014) (citing Lou v. Belzberg,834 F.2d 730, 739 (9th Cir.1987)). However, in class

                                  24   actions, courts have still given some deference to the named plaintiff's choice of forum where the

                                  25   plaintiff lived in the transferor district and the events at issue occurred in the transferor district. Id.

                                  26   at *2-3.

                                  27           Here, Fabian chose his home forum where some of the events at issue occurred – a

                                  28   presumptively convenient choice which should ordinarily not be disturbed. See Carijano, 643
                                                                                           12
                                        Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 13 of 22




                                   1   F.3d at 1227 (“When a domestic plaintiff initiates litigation in its home forum, it is presumptively

                                   2   convenient.”). Thus, the Court gives some deference to Fabian’s choice of forum.

                                   3           B.       Analysis
                                   4           Here, the Nano Defendants aver that the complaint should be dismissed on the ground of

                                   5   forum non conveniens. Specifically, the Nano Defendants contend that the appropriate forum is

                                   6   Italy, and not the Northern District of California. Based on the foregoing authority, the Court first

                                   7   determines the the adequacy of the alternative forum, Italy, before reviewing the private and

                                   8   public interest factors, and, finally, balancing these factors to determine whether the complaint

                                   9   should be dismissed. As discussed below, the Court concludes that, on balance, a dismissal on the

                                  10   doctrine of forum non conveniens is not warranted here.

                                  11                    1.      Whether Italy is An Adequate Alternative Forum
                                  12            “An alternative forum is deemed adequate if: (1) the defendant is amenable to process
Northern District of California
 United States District Court




                                  13   there; and (2) the other jurisdiction offers a satisfactory remedy.” Carijano, 643 F.3d at 1225.

                                  14   Furthermore, “[t]he foreign court’s jurisdiction over the case and competency to decide the legal

                                  15   questions involved will also be considered.” Id. (citing Leetsch v. Freedman, 260 F.3d 1100, 1103

                                  16   (9th Cir. 2001)).

                                  17           Fabian does not contest the first factor – that the defendants are amenable to process in

                                  18   Italy. Nor can he contest this factor, where the Nano Defendants have uniformly indicated that

                                  19   they would be amenable to process in Italy. Along with the BitGrail Defendants, who are based in

                                  20   Italy, the first factor is clearly satisfied.

                                  21           With regards to the second factor, Fabian avers that Italy does not offer a satisfactory

                                  22   remedy such that it is an adequate alternative forum. Specifically, Fabian asserts that the Nano

                                  23   Defendants do not demonstrate that Fabian can achieve similar relief on behalf of a nationwide

                                  24   class in the Italian courts. Moreover, Fabian contends that the bankruptcy proceedings in Italy

                                  25   would likely stay any relief Fabian could obtain, that class actions are not as successful in Italian

                                  26   courts as they are in United States federal actions, and that the discovery process is more

                                  27   cumbersome and limited in Italian courts.

                                  28           These arguments do not persuade. Courts routinely reject arguments that limited discovery
                                                                                         13
                                        Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 14 of 22




                                   1   and the difficulties of certifying a class, as compared to federal courts in the United States, are

                                   2   relevant to a determination of whether an alternative forum is adequate. See, e.g., Carijano v.

                                   3   Occidental Petroleum Corp., 548 F. Supp. 2d 823, 830 (C.D. Cal. 2008) (“The fact that Peru lacks

                                   4   a class action mechanism does not make it inadequate for forum non conveniens purposes.”), rev’d

                                   5   on other grounds, 643 F.3d 1216 (9th Cir. 2011); Deirmenjian v. Deutsche Bank, A.G., No. 06-CV

                                   6   06-774, 2006 WL 4749756, at *8 (C.D. Cal. Sept. 25, 2006) (“The mere fact that Germany lacks a

                                   7   class action mechanism does not make it inadequate for forum non conveniens purposes,

                                   8   however.”); Sarei v. Rio Tinto PLC, 221 F. Supp. 2d 1116, 1170 (C.D. Cal. 2002) (“Nonetheless,

                                   9   the court finds that the unavailability of class actions . . . do not render Papua New Guinea an

                                  10   inadequate forum for forum non conveniens purposes.”); Harp v. Airblue Ltd, 879 F. Supp. 2d

                                  11   1069, 1074 (C.D. Cal. 2012) (“Differences in discovery procedures do not provide a sufficient

                                  12   basis for finding an alternative forum to be inadequate.”); In re Air Crash Over the Taiwan Straits
Northern District of California
 United States District Court




                                  13   on May 25, 2002, 331 F. Supp. 2d 1176, 1187 (C.D. Cal. 2004) (“Plaintiffs’ arguments regarding

                                  14   the availability of . . . pretrial discovery . . . do not warrant a finding that Taiwan's procedural

                                  15   safeguards are inadequate for forum non conveniens purposes.”); Pavlov v. Bank of NY Inc., 135

                                  16   F. Supp. 2d 426, 434-35 (S.D.N.Y. 2001) (“[T]he unavailability of pretrial discovery . . . does not

                                  17   render the forum inadequate.”).

                                  18           Instead, it is only “where the remedy offered by the other forum is clearly unsatisfactory”

                                  19   will an alternative forum be inadequate. Piper, 454 U.S. at 245 n.22. “A foreign forum must

                                  20   merely provide some remedy.” Ranza v. Nike, Inc., 793 F.3d 1059, 1077 (9th Cir. 2015)

                                  21   (emphasis supplied). In other words, for an alternative forum to fail to be adequate, the remedy

                                  22   provided there must be “so clearly inadequate or unsatisfactory, that it is no remedy at all.” Lueck

                                  23   v. Sundstrang Corp., 236 F.3d 1137, 1143 (9th Cir. 2001) (internal quotation marks omitted).

                                  24           Here, based on the record including the declarations submitted by the Nano Defendants,

                                  25   the Court concludes that Italy is an adequate alternative forum to hear the claims at issue. The

                                  26   courts are open, impartial, and authorized to provide full compensatory damages for the wrongs

                                  27   alleged in the amended complaint. While any Italian based proceedings would be stayed pending

                                  28   the ongoing BitGrail bankruptcy proceedings in Italy, such a stay does not ultimately preclude the
                                                                                          14
                                        Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 15 of 22




                                   1   relief sought in Italy. Indeed, courts that have specifically considered the adequacy of Italian

                                   2   courts have generally found Italian courts as an adequate alternative forum. See Costa Sandoval v.

                                   3   Carnival Corp., No. 12-CV-5517, 2014 WL 12585803, at *4 (C.D. Cal. Sept. 15, 2014) (holding

                                   4   Italy adequate to hear negligence claims related to shipwreck); Giglio Sub S.N.C. v. Carnival

                                   5   Corp., No. 12-CV-21680, 2012 WL 4477504, at *13 (S.D. Fla. Sept. 26, 2012) (same). Thus, the

                                   6   Court here similarly concludes that Italy is an adequate alternative forum.

                                   7                  2.      Private Interest Factors
                                   8          The private interest factors to consider when determining whether to grant a motion to

                                   9   dismiss for forum non conveniens, as enumerated by the Ninth Circuit in Carijano, are as follows:

                                  10   (1) the residence of the parties and the witnesses; (2) the forum’s convenience to the litigants; (3)

                                  11   access to physical evidence and other sources of proof; (4) whether unwilling witnesses can be

                                  12   compelled to testify; (5) the cost of bringing witnesses to trial; (6) the enforceability of the
Northern District of California
 United States District Court




                                  13   judgment; and (7) all other practical problems that make trial of a case easy, expeditious and

                                  14   inexpensive. See Carijano, 643 F.3d at 1229 (citing Boston Telecomms. Grp. v. Wood, 588 F.3d

                                  15   1201, 1206-07 (9th Cir. 2009)). The Court considers each of these factors in turn below. Thus:

                                  16          1. Residence of the Parties and the Witnesses. When reviewing this factor, courts look to

                                  17   "the materiality and importance of the anticipated witnesses’ testimony.” Kleiner v. Spinal

                                  18   Kinetics, Inc., No. 5:15-cv-02179-EJD, 2016 WL 1565544, at *4 (N.D. Cal. Apr. 19, 2016)

                                  19   (quoting Gates Learjet Corp. v. Jensen, 743 F.2d 1325, 1335-36 (9th Cir. 1984)). “The key

                                  20   inquiry . . . requires assessing the materiality and importance of these witnesses’ testimony and

                                  21   determining whether some of these witnesses are ‘critical’ and beyond the jurisdiction of domestic

                                  22   courts.” Kleiner, 2016 WL 1565544, at *4; see also Lueck, 236 F.3d at 1146 (“We have said

                                  23   previously that a court’s focus should not rest on the number of witnesses or quantity of evidence

                                  24   in each locale. Rather, a court should evaluate ‘the materiality and importance of the anticipated

                                  25   [evidence and] witnesses’ testimony and then determine . . . their accessibility and convenience to

                                  26   the forum.’”) (quoting Gates Learjet Corp. v. Jensen, 743 F.2d 1325, 1335-36 (9th Cir. 1984)).

                                  27          Here, Fabian is a resident of Discovery Bay, California, which is within the boundaries of

                                  28   the United States District Court of the Northern District of California. Based on the amended
                                                                                          15
                                        Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 16 of 22




                                   1   complaint, some of the actions occurred within the district. Moreover, to the extent that California

                                   2   law applies, California itself has an interest in preventing fraud within its borders. See Boston

                                   3   Telecomms. Grp. v. Wood, 588 F.3d 1201, 1212 (9th Cir. 2009) (California has an “interest in

                                   4   preventing fraud from taking place within its borders.”).

                                   5           Of the Nano Defendants: Nano is a Texas corporation with its principle place of business

                                   6   in Austin, Texas; LeMahieu is a resident of Texas, but has spent significant time in Europe;

                                   7   Shapiro lives in New York; Retzer lives in Massachusetts; and Busch lives in Illinois. Thus, some

                                   8   material information is likely in the hands of the Nano Defendants who are located primarily

                                   9   throughout the United States.

                                  10           In addition to the Italy-based BitGrail Defendants, the Nano Defendants also identify

                                  11   several witnesses in Italy that, they assert, are crucial to the matter here. These witnesses include:

                                  12   (1) the bankruptcy court-appointed expert, the Consulete Tecnico d’Ufficio, Dal Checco; (2) the
Northern District of California
 United States District Court




                                  13   experts retained by Firano, the public prosecutor’s office, and the principal creditor, Eirik

                                  14   Ulversøy, in the same proceedings; (3) Firano’s partner, Andrea Davoli; (4) assistants who helped

                                  15   Firano and Davoli operate BitGrail; and (5) the prosecutors investigating Firano’s criminal

                                  16   liability in the matter.

                                  17           These individuals identified above present a close question: some of these individuals

                                  18   appear to have material and important information related to this litigation, and others do not.

                                  19   Indeed, the Court cannot determine how expert witnesses appointed by the Italian bankruptcy

                                  20   court, the expert witnesses retained by the parties in the Italian proceedings, and the public

                                  21   prosecutors themselves could be material witnesses in this matter.4 But the Court recognizes that

                                  22   BitGrail, Firano, Davoli, and the assistants who helped run BitGrail may indeed be material and

                                  23   important witnesses in this matter. As a whole, the Court notes that some material and important

                                  24   witnesses are located throughout the United States – relating to the Nano Defendants – and Italy –

                                  25

                                  26           4
                                                 Moreover, the Nano Defendants provide no authority that such individuals are even
                                  27   appropriately called as witnesses in the Italian courts. While the Court is unfamiliar with the
                                       nuances of Italian law, the Court expresses skepticism at the notion that public prosecutors in
                                  28   parallel criminal proceedings can be called as fact or expert witnesses in related civil proceedings.

                                                                                         16
                                        Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 17 of 22




                                   1   relating to the BitGrail Defendants. Thus, on balance, this factor weighs neutrally between the

                                   2   two forums.

                                   3          2. Forum’s Convenience to the Litigants. The Nano Defendants only identify LeMahieu’s

                                   4   inconvenience in traveling to this district in support of Italy as an alternate forum. Specifically, at

                                   5   the time of the briefing of this motion, Le Mahieu was residing in Madrid, Spain.5 However,

                                   6   where the remainder of the parties in this action, aside from the BitGrail defendants and

                                   7   LeMahieu, reside in the United States, the Court is not persuaded that this factor weighs in favor

                                   8   of Italy over California. Indeed, the undisputable facts – that Fabian and lead counsel are located

                                   9   here in this district and that most of the defendants reside in the United States – show that this

                                  10   district is highly convenient to the parties. See In re Volkswagen “Clean Diesel” Mktg., Sales

                                  11   Practices, & Prods. Liab. Litig., No. 2672 CRB (JSC), 2017 WL 66281, at *9 (N.D. Cal. Jan. 4,

                                  12   2017) (“The forum is clearly convenient for Plaintiffs as they brought suit here.”); Carijano, 643
Northern District of California
 United States District Court




                                  13   F.3d at 1227 (“When a domestic plaintiff initiates litigation in its home forum, it is presumptively

                                  14   convenient.”).

                                  15          Thus, this factor weighs in favor of the United States and California over Italy.

                                  16          3. Access to Physical Evidence and Other Sources of Proof. When evidence is available

                                  17   under the Hague Convention, this factor tends to weigh in favor of the potential transferor

                                  18   jurisdiction. See Tuazon v. R.J. Reynolds Tobacco Co., 433 F.3d 1163, 1181 (9th Cir. 2006)

                                  19   (“Any court . . . will necessarily face some difficulty in securing evidence from abroad,” but that

                                  20   does not justify dismissal when the administrative costs are not particularly great); Boston

                                  21   Telecom., 588 F.3d at 1210 (determining that this factor is neutral when seeking evidence from a

                                  22   foreign jurisdiction under the Hague Convention, and “do[es] not necessarily justify dismissal.”).

                                  23          Here, the parties point to evidence in both locations – in Italy and the United States.

                                  24   Fabian highlights that some evidence is likely in the hands of the Nano Defendants themselves.

                                  25   On the other hand, the Nano Defendants identify that relevant and significant evidence exists in

                                  26

                                  27          5
                                              The Court recognizes that – in light of the ongoing coronavirus pandemic (COVID-19),
                                  28   LeMahieu may no longer reside in Madrid.

                                                                                         17
                                        Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 18 of 22




                                   1   Italy. Moreover, the Nano Defendants’ expert witness notes that obtaining documents through the

                                   2   Hague Convention would be “time consuming, expensive, and complicated.”

                                   3          These arguments do not persuade. Expensiveness and complexity aside, the Nano

                                   4   Defendants concede that the Hague Convention would permit the parties to obtain the evidence in

                                   5   Italy. The Court recognizes that a significant portion of evidence – evidence that would likely be

                                   6   relevant to the Nano Defendants’ affirmative defenses – is within Italy. However, where the

                                   7   Hague Convention would permit both parties access to the evidence, the Court cannot conclude

                                   8   that this factor weighs in favor of Italy. Thus, this factor is neutral as to the two forums.

                                   9          4. Whether Unwilling Witnesses Can Be Compelled to Testify. Where no unwillingness of

                                  10   witnesses to appear has been shown, this factor does not tend to weigh in favor dismissal. See

                                  11   Carijano, 643 F.3d at 1231 (citing Duha v. Agrium, Inc., 448 F.3d 867, 877 (6th Cir. 2006)).

                                  12          Here, the Nano Defendants aver that the BitGrail Defendants, and witnesses associated
Northern District of California
 United States District Court




                                  13   with the BitGrail Defendants are unlikely to appear in this action. The Nano Defendants further

                                  14   highlight that the Nano Defendants are willing to submit themselves to the jurisdiction of Italy,

                                  15   and that this factor therefore weighs in favor of Italy. Fabian responds that this determination is

                                  16   premature where the Court, at the time of the briefing the motion to dismiss, had not yet ruled on

                                  17   the motion for alternate service on the BitGrail defendants.

                                  18          Fabian’s arguments do not persuade. While the Court cannot make a final determination

                                  19   as to whether the BitGrail Defendants will appear as this Order only just effectuated service on the

                                  20   BitGrail Defendants, the Court notes that, in light of the Nano Defendants’ statement of their

                                  21   submission to the Italian Courts, Italy appears to be the only forum where all witnesses would

                                  22   willingly appear. Thus, at this time, this factor weighs slightly in favor of Italy.

                                  23          5. Cost of Bringing Witnesses to Trial. “The factor relating to the cost of bringing

                                  24   witnesses to trial is largely tied to the location of witnesses with material information regarding

                                  25   the Plaintiff's claims.” See Kleiner, 2016 WL 1565544, at *4.

                                  26          Here, as discussed, the parties and material witnesses are located throughout the United

                                  27   States and Europe. Neither travel to California nor Italy is particularly cheap for the entirety of the

                                  28   parties and witnesses in this matter. Thus, this factor is neutral as to the two forums.
                                                                                         18
                                        Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 19 of 22




                                   1           6. Enforceability of the Judgment. The Nano Defendants aver that proceedings in Italy

                                   2   would be automatically enforceable globally in light of their waivers to accept judgment from the

                                   3   Italian courts. The Nano Defendants highlight that there may be some issues for Fabian and the

                                   4   class in obtaining a judgment against the BitGrail defendants, in light of the ongoing bankruptcy

                                   5   proceedings, and that enforcing a judgment from a United States district court is not automatically

                                   6   enforceable in Italy. Thus, this factor weighs slightly in favor of Italy.

                                   7           7. All Other Practical Problems. The Court concludes that neither party provides

                                   8   persuasive arguments on this factor, nor identifies any further practical problems that are relevant

                                   9   to the determination here. Thus, this factor is neutral as to the two forums.

                                  10                   3.      Public Interest Factors
                                  11           The public interest factors, as enumerated by the Ninth Circuit in Carijano, are as follows:

                                  12   (1) the local interest in the lawsuit, (2) the court’s familiarity with the governing law, (3) the
Northern District of California
 United States District Court




                                  13   burden on local courts and juries, (4) congestion in the court, and (5) the costs of resolving a

                                  14   dispute unrelated to a particular forum. See Carijano, 643 F.3d at 1232 (citing Boston Telecomms.,

                                  15   at 1211). The Court considers each of these factors in turn below. Thus:

                                  16           1. Local Interest in the Lawsuit. In deciding this factor, the Court “need not hold,

                                  17   California is the principal locus of the case or that California has more of an interest than any other

                                  18   jurisdiction to conclude that California has a meaningful interest in this litigation. [W]ith this

                                  19   [public] interest factor, we ask only if there is an identifiable local interest in the controversy, not

                                  20   whether another forum also has an interest . . . California has an interest in preventing fraud from

                                  21   taking place within its borders.” Boston Telecom, 588 F.3d at 1212; see also Kleiner, 2016 WL

                                  22   1565544, at *6 (“Here, the court finds that Germany has a significant local interest in this lawsuit.

                                  23   Plaintiffs are residents of Germany, underwent their respective implantation operations in

                                  24   Germany, and suffered similar injuries there.”).

                                  25           The Nano Defendants’ arguments to the contrary notwithstanding, California has a

                                  26   meaningful interest in the controversy as “California has an interest in preventing fraud from

                                  27   taking place within its borders.” Although the Nano Defendants characterize Fabian’s actions in

                                  28   this state as constituting of a “few mouse clicks,” such actions are still significant enough that
                                                                                          19
                                        Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 20 of 22




                                   1   Fabian is now seeking to recover damages that he and the similarly situated proposed class

                                   2   sustained that resulted from those clicks.

                                   3          Thus, the Court concludes that this factor weighs against dismissal and in favor of

                                   4   California.

                                   5          2. Court’s Familiarity with the Governing Law. Unless certain federal statutes are

                                   6   implicated, district courts do not need to make a definitive choice of law determination for the

                                   7   purposes of deciding a forum non conveniens motion. See Lueck, 236 F.3d at 1148. Here, based

                                   8   on the parties’ briefing, the Court expressly declines to make a definitive choice of law

                                   9   determination. However, the Court is not persuaded that Italian law conclusively governs the

                                  10   claims against the defendants or that Italy has a significant interest in seeing its laws applied that is

                                  11   greater than California’s (or another United States jurisdiction’s) interest. This is especially so

                                  12   where the class to be certified is a United States national class led by a California based lead
Northern District of California
 United States District Court




                                  13   plaintiff. Moreover, the defendants in this lawsuit include several United States citizens as well as

                                  14   a company organized within the United States. Thus, the Court concludes that this factor weighs

                                  15   in favor of California.

                                  16          3. Burden on Local Courts and Juries. The Nano Defendants aver that this Court would

                                  17   require numerous exhibits and pieces of evidence translated from Italian into English. The Nano

                                  18   Defendants’ arguments do not persuade. The inverse is also true: there are several pieces of

                                  19   evidence in English in the possession of the Nano Defendants and there are claims that would

                                  20   likely require the application of California law to reach resolution. The Italian courts would

                                  21   therefore be left in a similar situation of requiring translations of material evidence. This is

                                  22   unsurprising given the global nature of the commerce in this action. The Court is otherwise

                                  23   unpersuaded by the parties’ remaining arguments. Thus, the Court concludes that this factor

                                  24   weighs neutrally.

                                  25          4. Congestion in the Court. “The determinative inquiry regarding th[is] factor[] is whether

                                  26   a trial would be speedier in another court due to a less crowded docket.” Kleiner, 2016 WL

                                  27   1565544, at *7. As the Nano Defendants highlight and the Court acknowledges, the Northern

                                  28   District of California has a significant number of civil filings and pending motions per judge. The
                                                                                          20
                                        Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 21 of 22




                                   1   Nano Defendants also submit evidence that Italian proceedings have “tight timelines” for

                                   2   pleadings and briefings. However, in light of the bankruptcy stay in Italy, it is unclear whether

                                   3   proceedings in Italy would be faster than proceedings in this district. Thus, the Court concludes

                                   4   that this factor weighs neutrally.

                                   5           5. Costs of Resolving a Dispute Unrelated to a Particular Forum. The Nano Defendants

                                   6   aver that California has minimal interest in this dispute. On the other hand, Fabian asserts that

                                   7   California has a significant interest in this litigation. In light of the Court’s prior findings – that

                                   8   California has an interest in this litigation, and that the costs weigh evenly between the forums –

                                   9   the Court finds that this factor weighs slightly in favor of California.

                                  10                   4.      The Weighing of the Private and Public Factors
                                  11           In light of the foregoing analysis, the Court concludes that the balance of factors is close,

                                  12   but that the balance does not warrant a dismissal of this case on the grounds of forum non
Northern District of California
 United States District Court




                                  13   conveniens. Indeed, the Court remarks that this case only demonstrates the global

                                  14   interconnectedness of the cryptocurrency market: where cryptocurrency programmers, operators,

                                  15   and consumers on both sides of the transactions can be from numerous and different countries.

                                  16   Despite this close balancing, the Court notes that even if some factors were shifted in favor of

                                  17   Italy, it would not be enough to disturb Fabian’s choice of forum in his home forum, which here is

                                  18   entitled to some deference. In other words, the Nano Defendants have failed to demonstrate the

                                  19   continued litigation in this district results in “oppressiveness and vexation” that is “out of

                                  20   proportion” to the Fabian’s convenience to his choice of forum.

                                  21           Accordingly, in light of the above, the Court DENIES the motion to dismiss for forum non

                                  22   conveniens.

                                  23   V.      CONCLUSION
                                  24           For the foregoing reasons, the Court HEREBY ORDERS as follows:

                                  25           (1) the motion for leave to effect alternative service is GRANTED;

                                  26           (2) the motion to strike affirmative defenses raised in the Nano Defendants’ answer is

                                  27               GRANTED IN PART and DENIED IN PART; and

                                  28           (3) the motion to dismiss for forum non conveniens is DENIED.
                                                                                          21
                                        Case 4:19-cv-00054-YGR Document 127 Filed 06/19/20 Page 22 of 22




                                   1          Further, the Nano Defendants request leave to amend to remedy any dismissed affirmative

                                   2   defense. In light of the foregoing, the Court GRANTS the request for leave to amend the answer

                                   3   solely to the ninth affirmative defense. Such an amended answer shall be due within fourteen (14)

                                   4   days of the date of this Order. Fabian is prohibited from filing a motion with respect to that

                                   5   affirmative defense without permission from the Court.

                                   6          This Order terminates Docket Numbers 81, 84, and 85.

                                   7          IT IS SO ORDERED.

                                   8   Dated: June 19, 2020
                                                                                               YVONNE GONZALEZ ROGERS
                                   9                                                          UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        22
